ORDER
PER CURIAM.
The defendant, Anita Hearsh, appeals from summary judgment entered against her and in favor of the plaintiff, Union Planters Bank, by the Circuit Court of St. Louis County. The judgment awards Union Planters Bank $67,054.08 in damages and costs arising from a transfer of funds to Mrs. Hearsh from her daughter, another defendant in the Bank’s lawsuit. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).